

Exhibit 10.17


THIS CONVERTIBLE PROMISSORY NOTE AND THE STOCK ISSUABLE UPON CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY STATE SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD,
DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS: (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT OR (2)
THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL TO THE HOLDER OF THESE
SECURITIES, STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT.


ACRO, INC.
CONVERTIBLE PROMISSORY NOTE
 
US$26,500
     
  
April 14, 2011             



FOR VALUE RECEIVED, ACRO, INC (the “Company”), a Nevada corporation duly
organized under law, hereby absolutely and unconditionally promises to pay to
Noam Yellin (the “Holder”) US$26,500 (the “Principal Amount”) on June 30, 2011
(the “Maturity Date”), unless this Convertible Promissory Note (this “Note”) is
earlier converted or prepaid pursuant to the terms hereof.
 
1.           Payment of Principal.  Subject to the terms and conditions of this
Note, the Company may pay this Note at any time prior to the Maturity Date upon
providing the Holder with 7 days written notice of its intent to pay this Note.
The Company shall pay or cause to be paid all sums becoming due hereon as
Principal Amount in immediately available funds at the Holder’s below address or
to such other address as Holder may designate for such purpose from time to time
by written notice to the Company, without any requirement for the presentation
of this Note or making any notation thereon.
 
2.           Conversion.
 
(a)           Optional Conversion. If this Note is not earlier converted or
prepaid pursuant to the terms hereof prior to the Maturity Date, immediately
prior to the Maturity Date, the Company may convert the Note into such number of
Common Stock of the Company representing 10% of the Company’s issued and
outstanding stock capital on a Fully Diluted Basis at such date.
 
“Fully Diluted Basis” means assuming the exercise or conversion into shares of
all options, warrants, convertible debentures, convertible securities or any
other securities or contractual rights or power to purchase the Company’s
securities.


(b)           Fractional Shares. No fractional shares of the Company will be
issued pursuant to this Note; any fractional amount resulting from conversion as
described above shall be rounded up if one-half share or more, or down if less
than one-half share.


(c)           Mechanics of Conversion; Certificates for Conversion Shares.  Upon
any conversion pursuant to this Section 2, the Company shall issue within
fourteen (14) days the Common Stock to the Holder, provided that the Holder
shall be deemed to be the holder of such Common Stock, from the date of notice
of conversion. Any such security issued by the Company under this Section 2
shall be fully paid and non assessable.


(d)           Prepayment. The Company may at any time, without penalty or
liability, repay the full or part of the unpaid and outstanding Principal Amount
immediately prior to the Maturity Date.

 
1

--------------------------------------------------------------------------------

 


(e)           Termination upon Conversion or Repayment. Upon any conversion
pursuant to this Section 2, or its complete repayment, the Holder shall
surrender this Note, duly endorsed, at the principal offices of the Company and
the Company shall, in any event, be forever released, with no further action to
be taken, from its obligations and liabilities to pay such portion of the
outstanding Principal Amount under this Note. This Note shall be deemed fully
fulfilled and automatically expire upon the conversion or repayment, pursuant to
Section 2 above, with no further obligations on the Company pursuant hereto. The
Holder shall execute any documents reasonably requested by the Company in order
to confirm such fulfillment.


3.           Taxes, Withholding Taxes.
 
Any taxes, levies, charges and other duties or other amounts, that are levied or
due in connection with the issuance of any shares to the Holder, the repayment
of the Principal Amount to the Holder, shall be borne by the Holder. In the
event that pursuant to any law or regulation, tax is required to be withheld at
source from any payment or repayment made to the Holder, the Company shall
withhold said tax at the rate set forth in the certification issued by
applicable tax authority at the rate determined by said law or regulation,
unless the Holder has presented the Company with a valid tax withholding
exemption certificate or certificate for reduced tax rate, issued by the
applicable tax authority.
 
4.           No Shop.
 
The Company agrees that, for a period of 60 days from the date of this Note, it
does not intend to proceed with the financing, solicit, encourage others to
solicit, encourage or accept any offers for the purchase or acquisition of any
share capital of the Company, of all or any substantial part of the assets of
the Company, or proposals for any merger or consolidation involving the Company,
and during such period, it shall not negotiate with or enter into any agreement
or understanding with any other person/entity with respect to any such
transaction.
 
5.           General.
 
(a)           Successors and Assigns.  This Note shall not be assigned, in whole
or in part, without the written consent of the Company. This Note, and the
obligations and rights of the Company hereunder, shall be binding on and inure
to the benefit of the Company, the Holder of this Note, and their respective
heirs, successors, and assigns. Without limiting the foregoing, any successor
and assign of the Holder shall be subject to the terms of this Note, including
the limitations on transfer and the representations contained in this Note.
 
(b)           Notices.  All notices, requests, consents, and demands shall be
made in writing and shall be deemed effectively given when delivered personally,
telecopied, e-mailed to the party to whom they are addressed or when deposited
in the Israeli mail, by registered or certified mail, postage prepaid, addressed
to the Company.  Any notice sent in accordance with this section shall be
effective: (i) if mailed, seven (7) business days after mailing with registered
mail, (ii) if sent by messenger, upon receipt, and (iii) if sent via telecopier
or e-mail, upon transmission and electronic confirmation of receipt or (if
transmitted and received on a non-business day) on the first business day
following transmission and electronic confirmation of receipt.
 
(c)           Governing Law; Venue. This Note and all questions relating to its
validity, interpretation and performance shall be governed by and construed in
accordance with the General Corporation Law of the State of Nevada as to matters
within the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the laws of the State of Israel, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Israel (without application of its conflicts of law
principles). Any dispute arising out of, in connection with, or with respect to,
this Note shall be adjudicated in the competent courts of the State of Israel
and nowhere else.

 
2

--------------------------------------------------------------------------------

 

(d)           Entire Agreement. This Note embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and it supersedes all prior agreements, arrangements, understandings and
undertakings, written or oral, relating to the subject matter hereof, if any.
This Note may not be modified or amended except by a written agreement signed by
the Company and the Holder.


(e)           Company’s Waivers. The Company hereby waives presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note.


(f)           Failure. The failure by the Holder at any time to require
performance of any provision hereof or to enforce any right with respect thereto
shall in no manner affect its right at a later time to enforce the same and
shall in no event be construed to be a waiver of such provision or rights,
unless specifically made, in writing.


IN WITNESS WHEREOF, this Note has been executed and delivered, under seal, on
the date and year first above written.



 
ACRO, INC.
         
By: /s/Gadi Aner
   
Name: Gadi Aner
   
Title: CEO
 



AGREED AND ACCEPTED:


HOLDER:


Print Name: Noam Yellin
Signature: /s/ Noam Yellin


Address:
         


 
3

--------------------------------------------------------------------------------

 
